— Order, Family Court, Bronx County (Anne-Marie Jolly, J.), entered on or about May 13, 2011, which, to the extent appealed from, after a fact-finding determination of abandonment, terminated respondent father’s parental rights and committed custody and guardianship of the subject child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The agency established by clear and convincing evidence that the father failed to contact the child for six months preceding the filing of the petition (see Matter of Annette B., 2 AD3d 721 [2003], affd 4 NY3d 509 [2005]). The testimony concerning the father’s two telephone calls to the agency concerning his daughter as a possible resource for the child does not require a contrary finding (see Matter of Baby Boy B., 262 AD2d 9 [1999]; Matter of Dawntal Danielle C., 170 AD2d 375 [1991]).
The court properly found that termination of the father’s parental rights was in the child’s best interests in order to permit her to be adopted by her foster mother. The foster mother has had custody of the child since shortly after her birth and has provided her with excellent care. There is no presumption that the child’s interests would be best served by placing custody with the father’s daughter, who had limited contact with the child since placement (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur — Saxe, J.P., Catterson, Acosta, DeGrasse and Richter, JJ.